Citation Nr: 0629014	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-00 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1966 to April 
1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2001 rating action that denied a TDIU and a 
rating in excess of 30 percent for PTSD.  The veteran filed a 
Notice of Disagreement subsequently in September 2001, and 
the RO issued a Statement of the Case (SOC) in January 2002.  
The veteran filed a Substantive Appeal in January 2002.

In November 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The veteran and his then attorney-representative were 
notified of that development by letters of January and April 
2003.  However, the provisions of 38 C.F.R. § 19.9 purporting 
to confer upon the Board the jurisdiction to adjudicate 
claims on the basis of evidence developed by the Board but 
not reviewed by the RO were later held to be invalid.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Hence, in July 2003, the 
Board remanded these matters to the RO for due process 
development, completion of the development action requested, 
and consideration of the claims in light of the additional 
evidence.  As reflected in the April 2004 Supplemental SOC 
(SSOC), the RO continued denial of the claims, and returned 
these matters to the Board.  

By decision of July 2004, the Board denied a TDIU and a 
rating in excess of              30 percent for PTSD.  The 
veteran appealed the denials to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2005, counsel 
for the VA Secretary and the appellant filed a Joint Motion 
in this appeal.  By Order dated later in March 2005, the 
Court granted the Joint Motion, vacating the July 2004 Board 
decision, and remanding the matters on appeal to the Board 
for proceedings consistent with the Joint Motion. 

In August 2005, the Board, in turn, remanded the matters on 
appeal to the RO for additional due process development.  
After accomplishing the requested action, the RO continued 
the denial of each claim (as reflected in the March 2006 
SSOC), and returned these matters to the Board for further 
appellate consideration.  

In July 2006, the Board notified the veteran that his 
attorney-representative was retiring from the practice of 
law, and of his options for appointing another representative 
or representing himself in this appeal.  Later that month, 
the veteran appointed the Disabled American Veterans as his 
representative in this appeal.  The Board recognizes the 
change in representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  The veteran's PTSD is primarily manifested by anxiety, 
sleep disturbance, and intrusive thoughts; these symptoms 
reflect no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

3.  The veteran's service-connected disabilities consist of 
PTSD, rated as 30 percent disabling, and a neck scar, rated 
as 0 percent disabling (noncompensable).  

4.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for the grant of a TDIU, and the disabilities are 
not shown to prevent him from obtaining or retaining 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

Post-rating July 2003 and December 2005 RO letters informed 
the veteran and his representative of VA's responsibilities 
to notify and assist him in his claims, and to advise the RO 
as to whether there was medical evidence showing treatment 
for his PTSD and neck wound.  Those letters also provided 
notice of what was needed to establish entitlement to a 
higher rating (evidence showing that the disability had 
worsened), and the December 2005 letter provided notice of 
what was need to establish entitlement to a TDIU (evidence 
showing that service-connected disabilities prevented 
obtaining or retaining substantially-gainful employment).  
After each, the veteran and his representative were afforded 
opportunities to respond.  The Board finds that the veteran 
has thus received sufficient notice of the information and 
evidence needed to support his claims, and has been provided 
ample opportunity to submit such information and evidence.  

The July 2003 and December 2005 letters also notified the 
veteran that VA would make reasonable efforts to help the 
veteran get evidence necessary to support his claims, such as 
medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  Those letters further specified what records VA 
had received; what records VA was responsible for obtaining, 
to include Federal records, and the type of records that VA 
would make reasonable efforts to get; and the December 2005 
letter requested the veteran to furnish any evidence or 
information that he had in his possession  that pertained to 
his claims.  The Board finds that, collectively, these 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that proper VCAA notice should notify the veteran of: 
(1) the evidence that is needed to substantiate a claim; (2) 
the evidence, if any, to be obtained by VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
VA that the claimant provide any evidence in his possession 
that pertains to this claim.  As indicated above, all four 
content of notice requirements have been met with in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the September 2001 rating action on appeal.  
However, the Board finds that the delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development and Board remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's 
December 2005 notice letter and additional opportunities to 
provide information and/or evidence pertinent to the claims 
under consideration, the RO readjudicated the veteran's 
claims on the basis of all the evidence of record in March 
2006, as reflected in the SSOC.

Hence, the Board finds that VA's failure in not fulfilling 
the VCAA's notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA must provide information regarding the effective 
date that may be assigned; such notice was provided by letter 
of May 2006.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remands and the Court Order, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA medical 
records through 2004, and the medical records underlying a 
July 1999 Social Security Administration (SSA) determination 
finding the veteran entitled to continuing disability 
benefits.  In August 1998 and April 2003, the veteran was 
afforded comprehensive VA psychiatric examinations in 
connection with his claims, reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In statements of February 
and August 2003, the veteran stated that he had received no 
treatment for his PTSD since 1998.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with any matter currently under consideration.  In this 
regard, the Board has considered the August 2006 request of 
the veteran's representative for a new VA psychiatric 
examination to determine the current extent and degree of 
severity of the veteran's PTSD.   However, the Board finds 
that such new examination is unnecessary, inasmuch as the 
veteran failed to respond to the RO's December 2005 request 
that he provide information or evidence concerning whether 
his PTSD had increased in severity.  On these facts, the 
Board finds that the evidence of record is sufficient to 
adequately adjudicate the claim for higher rating.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Factual Background

VA outpatient treatment records from April 1996 to February 
1998 show that the veteran was initially noted to have no 
signs of mental health problems and responded negatively to 
most clinical problems.  He subsequently reported difficulty 
sleeping, anxiety, depression, but no suicidal or homicidal 
ideations.  He was prescribed medication for depression, but 
he did not take it, and the prescription was not renewed.  

A May 1997 VA Social Work Assessment Report was noted that 
the veteran was unemployed and unable to work due to 
ankylosing spondylitis.  His psychological symptoms were 
noted to be mild, if present.  His social supports were 
limited since he left his job, but he had become active in a 
group playing billiards.  His girlfriend had broken up with 
him recently, and he was moving in with his half-brother.  
The social worker found the veteran to have difficulty 
understanding or feeling for other people, and that he 
alternately denied needing psychiatric assistance and 
requesting assistance.  

On August 1998 VA psychiatric examination, the examiner noted 
that the veteran had never been hospitalized for psychiatric 
treatment, and had received outpatient treatment only.  The 
veteran had worked at the same company for 18 years until 
approximately 1995, when he became disabled due to his neck, 
back and foot disabilities.  He received SSA disability 
benefits for these disabilities, and was not employed.  The 
veteran reported that his unemployment led to the break-up of 
his 18-year relationship with his girlfriend due to finances.  

Socially, the veteran noted that he visited friends and 
relatives and had many acquaintances, and that he enjoyed 
fishing.  The PTSD symptoms noted by the examiner were 
avoidance, demonstrated by the veteran's disinterest in 
treatment, as well as by his avoidance of war movies and 
contact with survivors from his military unit.  The veteran 
reported having nightmares about 3 times a month, and 
intrusive memories if home alone for more than an hour.  He 
did not have flashbacks as identified by the examiner.  The 
veteran also reported increased arousal manifested by 
difficulty sleeping, emotional panic, tachycardia, and 
sweating, all of which began approximately 3 years after 
service discharge.  

Mental status examination revealed no disturbance of thought 
processes or communication, and no hallucinations, delusions, 
inappropriate behavior, suicidal or homicidal ideations, or 
grooming or hygiene problems.  He had normal recall and no 
gross memory problems or ritualistic or obsessive behavior.  
Speech and the range of affect were normal, and there was no 
mood disturbance.  The veteran was alert and oriented in 3 
spheres.  The examiner diagnosed chronic, delayed onset PTSD, 
and assigned a Global Assessment Functioning (GAF) score of 
42. 

In September 1998, the RO granted service connection and 
assigned an initial 30 percent for PTSD rating from April 
1998.

VA outpatient treatment records from 1998 to 2004 reveal 
that, other than for refills of his anti-anxiety medication, 
the veteran stopped receiving treatment for his PTSD in 
September 1999.  That notwithstanding, during the period from 
November 1998 to September 1999, the veteran was consistently 
assigned a GAF score of 48; treatment notations during this 
period are extremely brief.  Treatment notes dated in January 
1999 reflect that the veteran had some difficulty with 
relationships.  In May, his behavior and appearance were 
reported to be appropriate.  In June, he reported difficulty 
sleeping and depression.  Other than indications that he was 
attending a relaxation and exercise group, no other 
information regarding his PSTD is contained in these 
treatment records.

The veteran filed a claim for an increased rating for his 
PTSD in September 2003.

On April 2003 VA psychiatric examination, the veteran 
reported that he was not being treated for his psychiatric 
condition other than with medication refills.  He reported 
daily symptoms of recurring, occasionally intrusive, 
memories; avoidance of war movies and people who discussed 
Vietnam; nightmares twice a month; an exaggerated startle 
response; and a psychological and physiological reaction to 
fireworks.  He reported that his psychiatric medication was 
beneficial and that he has not worked since retiring from his 
last job, but that he had not retired due to psychiatric 
problems.  

Socially, the veteran reported that he had a good 
relationship with his siblings and quite a few friends, and 
that he spent his time with friends and family, fishing, and 
watching television.  The examiner noted that the veteran was 
divorced and had an 18-year relationship end after his 
retirement from work.  It was also noted that the veteran did 
not drink, use drugs, or smoke; that he had had no legal 
problems; and that there was no history of violence, assault, 
or suicidal or homicidal ideation.

On mental status examination, the veteran was noted to be 
neatly dressed and pleasant.  He had moments where he would 
appear to become very focused and quite intense as he 
considered a question, staring straight at the examiner 
without blinking for a noticeable period of time before 
answering.  He had no thought disorder, illusions, delusions, 
or hallucinations.  His judgment was intact, and his eye 
contact appropriate, if sometimes intense.  There was no 
apparent difficulty with personal hygiene or other basic 
activities of daily living, and no evidence of problems with 
impulse control, memory problems, or obsessive thinking or 
ritualistic behavior.  The veteran reported occasionally 
feeling "down" or bored, but the examiner felt that this 
did not appear to be problematic.  The veteran experienced 
significant anxiety and took medication for this problem.  

The examiner reported that the veteran experienced daily 
symptoms that appeared minimally and occasionally moderately 
severe, and that the current degree of symptom severity fell 
within the mild range, with occasional exacerbations to 
moderate.  His symptoms were noted to be the same since his 
last VA examination, and the veteran appeared content with 
his quality of life with regard to his psychosocial status.  

The examiner assigned a GAF score of 42, but opined that it 
did not appear that the veteran's PTSD alone would have any 
impact on his ability to obtain and retain substantially 
gainful employment.  Rather, he stated that the veteran's 
medical disabilities prevented him from working.

III.  Analysis

A.  A Rating in Excess of 30 percent for PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's PTSD has been rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, DC 9411.  Under 
that DC, a 30 percent rating is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting oneself 
or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives or one's own occupation or 
name.

In this case, the medical evidence of record documents that 
the veteran's PTSD is primarily manifested by anxiety, sleep 
disturbance (to include nightmares), and intrusive thoughts.  
While these symptoms apparently occur on a daily basis, the 
Board finds that they are, nonetheless, reflective of 
current, overall impairment that is no more than mildly 
severe in intensity (with occasional exacerbations to 
moderate severity), as the April 2003 examiner's assessment 
indicates.  Various VA clinical records reveal a disability 
picture that is consistent with that assessment.

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's psychiatric 
symptoms are indicative of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, thus 
meeting the criteria for a 30 percent rating.  In reaching 
this determination, the Board has considered the medical 
evidence which shows that the veteran has multiple social 
interactions with friends and family, and the ability to 
perform the activities of daily living.  His grooming and 
hygiene are normal, he appears to generally function 
satisfactorily in his social relationships, and his 
psychiatric impairment has not been found to significantly 
impair his ability to work; rather, his occupational 
impairment has been attributed to his significant non-
service-connected medical problems, to include ankylosing 
spondylitis and a heart disability.

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for at least 
the next higher, 50 percent, rating.  As noted above, a 50 
percent rating requires occupational and social impairment 
with reduced reliability and productivity due to certain 
symptoms; however, the Board finds that those delineated 
symptoms are not characteristics of the veteran's current 
psychiatric disability.  Specifically, the veteran has not 
been found to have a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; or difficulty in understanding complex 
commands.  The veteran has also not been shown to have any 
significant impairment of memory; impaired judgment or 
abstract thinking; disturbances of motivations and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  In fact, the April 2003 VA examiner 
noted that the veteran had positive and sustained interaction 
with friends and family, and that his last romantic 
relationship ended only because of financial problems, and 
not his PTSD symptoms.  Further, as noted above, neither the 
veteran nor any psychiatric examiner has related his 
unemployment to his PTSD.  On the contrary, the most recent 
2003 VA examiner opined that the veteran's PTSD alone had no 
impact his ability to obtain employment.  Additionally, other 
than the necessity of being seen for the purpose of receiving 
medication refills, the veteran's PTSD does not require 
regular treatment.  

The Board notes that the veteran has been assigned GAF scores 
ranging from 42 to 48, as reflected in both VA clinic records 
and on VA examinations in 1998 and 2003.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or serious impairment in 
social, occupational, or school functioning (e.g., having no 
friends, inability to keep a job).  There is no question that 
a GAF score and its interpretations are important 
considerations in rating a psychiatric disability; however, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage disability rating issue; rather, a GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder (which provide the primary basis for 
the rating assigned).  See 38 C.F.R. § 4.126(a).  

In this case, the medical evidence of record fails to show 
that the veteran's PTSD symptoms include suicidal ideation, 
obsessive rituals, legal problems such as shoplifting, or a 
lack of friends, or that they result in an inability to keep 
a job.  Additionally, while assigning a GAF of 42 
(apparently, for overall, versus purely psychiatric, 
functioning), the April 2003 VA examiner clearly noted that 
the current degree of severity of the veteran's PTSD fell 
within the mild range, with only occasional exacerbations to 
a moderate degree of severity.  Therefore, while the 
veteran's assigned GAF scores indicate serious psychiatric 
symptoms, the Board finds that such scores are not as 
probative of his psychiatric disability picture as the rest 
of the medical evidence of record that documents the 
veteran's actual psychiatric symptoms and level of 
functioning.  

Accordingly, the Board finds the anxiety, intrusive thoughts, 
and sleep disturbance suffered by the veteran are more 
characteristic of the criteria for a 30 percent rating for 
his PTSD.  As the criteria for the next higher, 50 percent 
rating have not been met, it follows the criteria for an even 
higher evaluation (i.e., 70 or 100 percent) likewise are not 
met.  

The above determinations are based upon pertinent provisions 
of VA's rating schedule.  Additionally, the Board finds that 
there is no showing that the veteran's service-connected PTSD 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the 
January 2002 SOC).  In this case, however, there is no 
evidence, clinical or otherwise, that demonstrates or even 
suggests anything exceptional or unusual about the veteran's 
service-connected psychiatric disability that is not 
contemplated in the criteria of the VA's Schedule for Rating 
Disabilities.  In fact, the medical evidence indicates that 
his PTSD does not impair his earning capacity, that he has 
never been hospitalized for PTSD, and that he is currently 
receiving only medication as treatment.  Thus, the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for PTSD must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B. A TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of PTSD, rated as 30 percent disabling, and neck 
scars, rated as noncompensable.  The combined rating for 
these disabilities, 30 percent, clearly does not meet the 
minimum percentage requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  

However, even when these percentage requirements are not met, 
a TDIU on an extraschedular basis may nonetheless be granted 
in exceptional cases when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, there simply is no objective evidence that the 
veteran's service-connected disabilities prevent him from 
securing and following substantially gainful employment.  
Rather, a review of the record shows that his unemployability 
has consistently been attributed to his significant non-
service-connected ankylosing spondylitis, and he was awarded 
SSA disability benefits due to the manifestations of this 
disability in December 1995.  Further, a 1997 VA social 
worker attributed the veteran's unemployability to his 
spondylitis, and on 2003 VA psychiatric examination the 
veteran asserted that his retirement was not due to his PTSD.  
Also in that examination report, the examiner opined that the 
veteran's PTSD alone did not impair his ability to obtain and 
retain employment.  As the veteran's PTSD is his only 
compensable service connected disability, it follows that the 
combined effect of that condition and his service-connected 
noncompensable scars do not render him unemployable, and 
there is no competent evidence or opinion to that effect.  
Therefore, the, Board must conclude that the criteria for 
invoking the procedures of 38 C.F.R. 4.16 (b) for assignment 
of a TDIU on an extra-schedular basis are not met.  See, 
e.g., Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 
96;  Shipwash,  8 Vet. App. at 227.

For all the foregoing reasons, the Board finds that the claim 
for a TDIU must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.




ORDER

A rating in excess of 30 percent for PTSD is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


